Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings are objected to because the text of the Figure (especially the key on the right) is difficult to read.  This assessment appears especially true based on the printed version of U.S. Patent No. 11,104,843 (parent Application 16/598,989), which used the same Figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,843 (parent Application 16/598,989). Although the claims at issue are not identical, they are not patentably distinct from each other.
Current claims 1, 5-10, 13, and 16-19 only differ by being broader than those of 11,104,843 with respect to the microemulsion concentration (specifically, 11,104,843 claims “wherein the microemulsion concentration is from 0.5 gpt to 4.0 gpt of the carrier fluid, and wherein the clay control additive concentration is from 0.25 gpt to 2.0 gpt of the carrier fluid; and reducing swelling of a swelling clay,” while current claims merely recite “wherein the microemulsion concentration is greater than or equal to 0.5 gpt of the carrier fluid and the clay control additive concentration is greater than or equal to 0.25 gpt of the carrier fluid” in claim 16).  Accordingly, 11,104,843 claims 
Regarding claims 2-4, 11,104,843 claims cationic and nonionic surfactants to form the microemulsion (claims 1 and 11).  It is well-known and ordinary in the art to alternatively use anionic surfactants, such as those claimed, for microemulsions (see, e.g., cited by Applicant, Rea 2015/0247082 [0020] “the microemulsion comprises a surfactant. … The term surfactant encompasses cationic surfactants, anionic surfactants, amphoteric surfactants, nonionic surfactants, zwitterionic surfactants, and mixtures thereof”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 11,104,843 claims to include anionic surfactants such as those claimed, in order to form a microemulsion.
Regarding claims 11 and 12, 11,104,843 claims terpene solvents such as d-limonene, nopol, alpha terpineol, eucalyptol, dipentene, linalool, pinene, alpha-pinene, beta-pinene, alpha-terpinene (claims 8 and 18).  It is well-known and ordinary in the art to alternatively use other solvents such as those claimed for microemulsions (see, e.g., cited by Applicant, Pursley 2015/010530284 [0020] “the emulsion or microemulsion comprises an aqueous phase, a surfactant, a freezing point depression agent, and a solvent as described herein. In some embodiments, the solvent is as described herein. In some cases, the solvent comprises an alpha-olefin, for example, having between 6-12 carbon atoms. In other cases, the solvent comprises a cyclic or acyclic, branched or unbranched alkane having 8-12, or 9-12, or 8, or 9, or 10, or 11, or 12 carbon atoms and substituted with only an --OH group. In some cases, the total amount of solvent present in the emulsion or microemulsion is between about 2 wt % and about 60 wt % and/or the ratio of the aqueous phase to solvent in the emulsion or microemulsion is between 15:1 and 1:10. In some cases, the composition may comprise more than one type of solvent. In some cases, the solvent comprises an alpha-olefin and a terpene. In some cases, the solvent comprises a cyclic or acyclic, branched or unbranched alkane having 8-12 carbon atoms and substituted with only an --OH group and a terpene”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 11,104,843 claims to include other solvents such as those claimed, in order to form a microemulsion.
Regarding claims 14 and 15, 11,104,843 claims treating a subterranean formation of an oil and/or gas well (claims 1 and 11).  “Treating a subterranean formation of an oil and/or gas well” in U.S. Patent No. 11,104,843 is understood to refer to “treating an oil and/or gas well for clay control protection, during the life cycle of the well, including, but not limited to drilling, hydraulic fracturing, stimulation, enhanced oil recovery (EOR) operations, improved oil recovery (IOR) operations, acidizing, wellbore clean outs, and water flooding applications” (11,104,843, Col. 25, lines 50-56).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 11,104,843 claims to include these specific treatments, in order to perform the claimed “treating a subterranean formation of an oil and/or gas well.”
Regarding claim 20, 11,104,843 claims treating a subterranean formation of an oil and/or gas well (claims 1 and 11).  It is well-known and ordinary in the art to add additives to any fluids to modify the desired properties thereof.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 11,104,843 claims to include an additive, in order to modify the desired properties thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674